Case 2:19-mc-00083-CAS-E Document 21-2 Filed 07/29/19 Page 1 of 2 Page ID #:187




 1 BOIES SCHILLER FLEXNER LLP
   K. LUAN TRAN (SBN 193808)
 2 725 South Figueroa Street, 31st Floor
   Los Angeles, CA 90017
 3 Telephone: (213) 629-9040
   Facsimile: (213) 629-9022
 4 ltran@bsfllp.com

 5 MAXWELL V. PRITT (SBN 253155)
   44 Montgomery Street, 41st Floor
 6 San Francisco, CA 94104
   Telephone: (415) 293-6800
 7 Facsimile: (415) 293-6899
   mpritt@bsfllp.com
 8
   Attorneys for IRA KLEIMAN, as Personal
 9 Representative of the Estate of David Kleiman,
   and W&K INFO DEFENSE RESEARCH, LLC
10

11                               UNITED STATES DISTRICT COURT

12                           CENTRAL DISTRICT OF CALIFORNIA

13                                    WESTERN DIVISION

14

15 IN RE SUBPOENA TO JOSEPH                     Misc. Case No. 2:19-MC-00083-CAS-E
   VAUGHN PERLING
16                                              Underlying Litigation:
   IRA KLEIMAN, as the personal                 Case No. 9:18-cv-80176-BB
17 representative of the Estate of David        United States District Court
   Kleiman, and W&K Info Defense                Southern District of Florida
18 Research, LLC,

19                                              CERTIFICATE OF SERVICE
                   Plaintiffs,
20         v.
21 CRAIG WRIGHT,

22                 Defendant.
23

24

25

26

27

28

     CERTIFICATE OF SERVICE                                      Case No. 2:19-MC-00083-CAS-E
Case 2:19-mc-00083-CAS-E Document 21-2 Filed 07/29/19 Page 2 of 2 Page ID #:188




 1                                   CERTIFICATE OF SERVICE

 2          At the time of service I was over 18 years of age and not a party to this action. My
     business address is 44 Montgomery Street, 41st Floor, San Francisco, California 94104.
 3
     On July 29, 2019, I served the following document(s):
 4
                                 NOTICE OF HEARING ON MOTION
 5                                 TO SEEK CONTEMPT ORDER
 6 I served the document(s) on the person(s) below, as follows:

 7                                    JOSEPH VAUGHN PERLING
                                           P.O. BOX 4135
 8                                        MALIBU, CA 90264
 9 The document(s) were served pursuant to F.R.Civ.P. 5(b) by the following means:

10      By overnight delivery. I enclosed the documents in an envelope or package provided
         by an overnight delivery carrier and addressed to the persons at the addresses listed
11       above. I placed the envelope or package for collection and overnight delivery at an
         office or a regularly utilized drop box of the overnight delivery carrier.
12
        By United States mail. I enclosed the documents in a sealed envelope or package
13       addressed to the persons at the addresses listed above and:
14                   deposited the sealed envelope with the United States Postal Service, with
                    the postage fully prepaid.
15
                     placed the envelope for collection and mailing, following our ordinary
16                  business practices. I am readily familiar with this business's practice for
                    collecting and processing correspondence for mailing. On the same day that
17                  correspondence is placed for collection and mailing, it is deposited in the
                    ordinary course of business with the United States Postal Service, in a sealed
18                  envelope with postage fully prepaid.

19      By personal service. I personally delivered the documents to the persons at the
         addresses listed above. (1) For a party represented by an attorney, delivery was made
20       to the attorney or at the attorney's office by leaving the documents in an envelope or
         package clearly labeled to identify the attorney being served with a receptionist or an
21       individual in charge of the office. (2) For a party, delivery was made to the party or by
         leaving the documents at the party's residence with some person not less than 18 years
22       of age between the hours of eight in the morning and six in the evening.

23
            I hereby certify that I am employed in the office of a member of the Bar of this Court at
24 whose direction the service was made. I declare under penalty of perjury under the laws of the
   United States of America that the foregoing information contained in the Certificate of Service
25 is true and correct.

26

27 Date: July 29, 2019
                                                       By:
28                                                             Jessica Chavez

                                                     -1-
     CERTIFICATE OF SERVICE                                           Case No. 2:19-MC-00083-CAS-E
